DETAILED ACTION
Claims 1-3 and 7 were rejected in the Office Action mailed 12/27/2021.
Applicants filed a response and amended claim 1 and added new claim 8 on 4/19/2022.
Claims 1-8 are pending.
Claims 1-3 and 7-8 are rejected and claims 4-6 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gejima et al. (WO 2009/035029 A1) (hereinafter “Gejima”) in view of Perez-Prado et al. Microstructural evolution of annealed Al-5wt%Ca-5wt%Zn alloy sheet, Journal of Materials Science 32(1997) 1313-1318 (hereinafter “Perez-Prado”).

It is noted that when utilizing WO 2009/035029 A1, the disclosures of the reference are based on US 2010/0172792 A1 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2009/035029 A1 are found in US 2010/0172792 A1.
	

Regarding claims 1-3 and 7-8, Gejima teaches a stress-buffering material containing 0.1-12 at% of Ca, more preferred 3-10at.% of Ca with the remainder being Al and unavoidable impurities as an elementary composition (Gejima, Claims 1-3 and [0026-0027]). 
Gejima also teaches that Ti can be included as a ternary element and that it is preferable that the Ca content is 0.1-12 at% and the Ti content is 0-0.15 at%, when Ti is included (Gejima, [0033]). Further, Gejima teaches that other ternary elements, such as Fe, may also be included in a proper amount (preferably minute amount) without departing from the scope of the stress-buffering material according to the present invention (Gejima, [0034]). 
After conversion, the amount of Ca and Ti in the composition, by weight percent, is 0.148-16.83 wt.% Ca and 0-0.15 wt.% Ti, see calculations below:
                
                    0.1
                    a
                    t
                    %
                     
                    C
                    a
                    =
                    
                        
                            0.1
                            *
                            40.08
                        
                        
                            
                                
                                    0.1
                                    *
                                    40.08
                                
                            
                            +
                            
                                
                                    99.9
                                    *
                                    26.98
                                
                            
                            +
                            (
                            0
                            *
                            47.87
                            )
                        
                    
                    *
                    100
                    =
                    0.148
                    w
                    t
                    %
                    C
                    a
                
            
                
                    12
                    a
                    t
                    %
                     
                    C
                    a
                    =
                    
                        
                            12
                            *
                            40.08
                        
                        
                            
                                
                                    012
                                    *
                                    40.08
                                
                            
                            +
                            
                                
                                    87.85
                                    *
                                    26.98
                                
                            
                            +
                            (
                            0.15
                            *
                            47.87
                            )
                        
                    
                    *
                    100
                    =
                    16.83
                    w
                    t
                    %
                    C
                    a
                
            
                
                    0.15
                    a
                    t
                    %
                     
                    T
                    i
                    =
                    
                        
                            0.15
                            *
                            47.87
                        
                        
                            
                                
                                    12
                                    *
                                    40.08
                                
                            
                            +
                            
                                
                                    87.85
                                    *
                                    26.98
                                
                            
                            +
                            (
                            0.15
                            *
                            47.87
                            )
                        
                    
                    *
                    100
                    =
                    0.15
                    w
                    t
                    %
                    T
                    i
                
            
The amount of Ca in the composition of Gejima encompasses the amount needed in claim 1 of the present invention. The amount of Ti in the composition and the option of minute amounts of Fe in Gejima encompasses the amount in claim 2 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Gejima also teaches that the alloy is constructed of at least Al and a second phase composed of Al4Ca, and a volume fraction of the second phase composed of Al4Ca is within a range of 20-70% (Gejima, Claim 5 and [0035]). The volume fraction of Al4Ca of Gejima corresponds to the volume ratio of the present invention.
Moreover, Gejima teaches that the average size of the second phase, Al4Ca particles is within the range of 0.01-20µm (Gejima, [0037]). The range of average size of Al4Ca of Gejima overlaps the range of claims 3 and 7 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Gejima also teaches that the Ca-containing aluminum alloy may be manufactured by being melted by use of various melting methods generally used in aluminum alloys and the obtained ingot can also be processed for molding by a method generally used such as hot rolling, hot forging, extrusion, cold rolling and drawing, i.e., plastic working (Gejima, [0041]).

However, Gejima does not explicitly disclose that the Al4Ca phase comprises a tetragonal Al4Ca phase and a monoclinic Al4Ca phase, an intensity ratio (I1/I2) of the highest diffraction peak (I1) attributed to the tetragonal system to the highest diffraction peak (I2) attributed to the monoclinic system which are obtained by x-ray diffraction measurement is 1 or less, or the aluminum alloy plastic working material has been subjected to a heat treatment in a temperature range of 100 to 300°C. 

With respect to the difference, Perez-Prado teaches an aluminum alloy material containing calcium and zinc (Perez-Prado, Abstract and Table 1). Perez-Prado also teaches that the aluminum alloy shows superplastic behavior (Perez-Prado, p. 1313, Introduction). Moreover, Perez-Prado teaches applying a heat treatment in which the temperatures range from is 100-540°C, for 0.11-90.5 hours, specifically Perez-Prado performed a heat treatment at 200°C for 1 hour (Perez-Prado, pg. 1313, Experimental procedure and pg. 1315, line 2). 
As Perez-Prado expressly teaches, the heat treatment allows for an extended recovery or continuous recrystallization to occur which in turn leads to a more stable substructure due to the rearrangement of the dislocation cells present in the non-heat treated material (Perez-Prado, pg. 1317, Column 2, lines 8-21). 
Gejima and Perez-Prado are analogous art as they are both drawn to an aluminum alloy that contains calcium (Gejima, Abstract; Perez-Prado, Abstract).
In light of the motivation to apply the heat treatment as taught in Perez-Prado above, it therefore would have been obvious to one of ordinary skill in the art to apply the heat treatment after processing for molding the aluminum alloy of Gejima in order to extended recovery or continuous recrystallization leading to a more stable substructure due to the rearrangement of the dislocation cells present in the non-heat treated material, and thereby arrive at the claimed invention. 

Given that the material, structure, and method of making the aluminum alloy of Gejima in view of Perez-Prado is substantially identical to the material and structure of the aluminum alloy plastic working material of the present invention, as set forth above, it is clear that the aluminum alloy of Gejima in view of Perez-Prado would intrinsically have the Al4Ca phase comprises a tetragonal Al4Ca phase and a monoclinic Al4Ca phase, an intensity ratio (I1/I2) of the highest diffraction peak (I1) attributed to the tetragonal system to the highest diffraction peak (I2) attributed to the monoclinic system which are obtained by x-ray diffraction measurement is 1 or less, and a proof stress measured by a tensile test of a JIS-14B specimen cut out from the aluminum alloy plastic working material is 147 MPa or more as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Response to Arguments
Applicant primarily argues: 
“Second, it is respectfully submitted that Perez-Prado does NOT teach that the heat treatment at all of the temperature range of 100-540°C for 0.11-90.5 hours would lead to a more stable substructure due to the rearrangement of the dislocation cells present in the non-heat treated material. Rather, Perez-Prado teaches that the heat treatment at 200°C for 1 hour showed little change of the microstructure of the non-heat treated material. See page 1315, column 2, lines 2-7; page 1316, column 2, third paragraph, lines 3-9 of Perez-Prado.”
Remarks, pg. 5
The Examiner respectfully traverses as follows:
Perez-Prado teaches applying a heat treatment in which the temperatures range from is 100-540°C, for 0.11-90.5 hours, specifically Perez-Prado performed a heat treatment in increments of 100°C up to 500°C and of 20°C increments from 500-540°C, i.e., the heat treatments were performed from 100-540°C, which encompasses the range of claim 1 (Perez-Prado, pg. 1313, Experimental procedure). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.
Moreover, even though Perez-Prado teaches that there is little change of the microstructure at 200°C for 1 hour, little change does not mean that there is no change, merely that there is not a significant amount of change in microstructure.

Applicant also argues: 
“Here, the aluminum alloy plastic working material that has been subjected to a heat treatment in a temperature range of 100 to 300°C has distinctive structural characteristics from an aluminum alloy plastic working material that has been subjected to a heat treatment in a temperature higher than 300°C.

Tables 2 and 3 of the subject specification show that when the holding temperature
of the heat treatment is 310 °C (Comparative aluminum alloy plastic working material 7),
the proof stress and tensile strength are simultaneously lowered, as compared to the aluminum alloy plastic working materials having been subjected to the heat treatment
in a temperature range of 100 to 300 °C (Present aluminum alloy plastic working materials 3, 6-9). From the results, when the holding temperature of the heat treatment was higher than 300 °C, it is considered that the recrystallization of the plastic working structure progressed. See paragraph [0061] of the subject specification.

As discussed above, since Perez-Prado rather teaches that, in the Al-5wt%Ca-5wt%Zn alloy, the heat treatment at 500°C or more leads to a more stable substructure, even if the aluminum alloy of Gejima is heat-treated as taught by Perez-Prado, the heat treatment would be performed at 500°C or more. As proved at Table 3 of the subject specification, even if the composition of the aluminum alloy is the same, when the temperature of the heat treatment is over 300°C, it is considered that the recrystallization of the plastic working structure progressed, and the proof stress and tensile strength of the resultant material would be lowered as compared to the aluminum alloy plastic working materials having been subjected to the heat treatment in a temperature range of 100 to 300 °C.”
Remarks, pg. 6-7
The Examiner respectfully traverses as follows:
The resultant decrease in the tensile strength as shown in Table 3 of the present application would be expected because when applying a heat treatment to an aluminum alloy, the higher the temperature of the treatment, the lower one would expect the tensile strength to be due to the change in the microstructure of the alloy. 
Moreover, Perez-Prado teaches applying a heat treatment in which the temperatures range from is 100-540°C, for 0.11-90.5 hours, specifically Perez-Prado performed a heat treatment in increments of 100°C up to 500°C and of 20°C increments from 500-540°C, i.e., the heat treatments were performed from 100-540°C, which encompasses the range of claim 1 (Perez-Prado, pg. 1313, Experimental procedure). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738  
 
/BRIAN D WALCK/Primary Examiner, Art Unit 1738